CHEISTIAN, J.
The offense is knowingly passing as true a forged instrument; the punishment, confinement in the penitentiary for two years.
No bills of exception are brought forward. The state’s testimony supports the theory that appellant passed a, forged cheek to Paul Dodd and that appellant had theretofore forged the check himself. Appellant admitted that he signed the name of Aaron Heard to the check and withdrew $20 from the bank account of Heard. 1-Ie testified- that Heard had. authorized ’ him to execute the cheek. Heard denied that he at any time authorized appellant to sign his name to said cheek and withdraw any amount of money from his bank account. The issues were properly submitted to the jury in the court’s charge, and the evidence is sufficient to support the verdict and the judgment rendered thereon.
The judgment is affirmed.
PEE CTJEIAM. The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the court.